DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one claim limitation that do use the word “means or device,” because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “means for inversion of the operation of the reversible refrigeration loop” in claim 1, line 4; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “for inversion of the operation of the reversible refrigeration loop” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: four-way valve, see instant application specification, Page 10, line 19.  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant, it is unclear how applicant ascertain claimed limitation of the ternary composition refrigerant of (difluromethane, pentafluroethane and 2,3,3,3-tetrafluropropene) to have a GWP of less than 150 as recited in claim 6; it is unclear how applicant ascertain claimed limitation of the ternary composition refrigerant of (difluromethane, pentafluroethane and 2,3,3,3-tetrafluropropene) to have a lower flammability limit of greater than 285 g/m3 as recited in claim 7; and it is unclear how applicant ascertain claimed limitation of the ternary composition refrigerant of (difluromethane, pentafluroethane and 2,3,3,3-tetrafluropropene) to have a flame propagation rate of less than 2 cm/s as recited in 

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rached (U.S. PG Pub No.: 2011/0219791 A1), hereinafter referred to as Rached ‘791, in view of Rached (U.S. PG Pub No.: 2014/0223935 A1), hereinafter referred to as Rached ‘935.

Regarding claim 1, Rached ‘791 discloses a process for heating and/or air conditioning a motor vehicle passenger compartment using a reversible refrigerating loop (26), in which a refrigerant circulates, comprising a first heat exchanger (23), an expansion valve (24), a second heat exchanger (25), a compressor (21) and means for (22) inversion of the operation of the reversible refrigerating loop, wherein the refrigerant comprises: - from 4% to 6% by weight of difluoromethane; - from 2.5% to 3.5% by weight of group-C compound; and - from 5% to 80% by weight of tetrafluoropropene {as shown in Fig. 2: ¶¶ [0009], [0012] [0016-0019] and [0034]}. 
However, fails to explicitly disclose the limitations of refrigerant comprises: 2.5% to 3.5% by weight of pentafluoroethane and 91% to 93.5% by weight of tetrafluoropropene.
Rached ‘935 teaches: the concept of the refrigerant comprises: 2.5% to 3.5% by weight of pentafluoroethane and 90% to 95% by weight of tetrafluoropropene {see ¶¶ [0068], [0076] and [0083]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rached ‘791 refrigerant in view of Rached ‘935 to include the use of  2.5% to 3.5% by weight of pentafluoroethane and 91% to 93.5% by weight of tetrafluoropropene, in order to provide heat transfer fluids of a relatively lower GWP than the known heat transfer fluids.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rached ‘791 in view of Rached ‘935 to obtain the invention as specified in claim 1.
 
Regarding claim 2, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 as modified by Rached ‘935 further discloses the 

 Regarding claim 3, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 as modified by Rached ‘935 further discloses the limitations in which the refrigerant comprises: - from 4.5% to 5.5% by weight of difluoromethane; - from 2.5% to 3.5% by weight of pentafluoroethane; and - from 91.5% to 93% by weight of tetrafluoropropene {as detailed in claim 1 rejection above}.  

Regarding claim 4, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 as modified by Rached ‘935 further discloses the limitations in which the refrigerant comprises: - from 4.5% to 5.5% by weight of difluoromethane; - from 3% to 3.5% by weight of pentafluoroethane; and - from 91% to 92% by weight of tetrafluoropropene {as detailed in claim 1 rejection above}.  

Regarding claim 5, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed claim 1, Rached ‘791 as modified by Rached ‘935 further discloses the limitations in which the refrigerant is chosen from the group consisting of: - 5% by weight of difluoromethane, 3.3% by weight of pentafluoroethane and 91.7% by weight of tetrafluoropropene; - 5% by weight of difluoromethane, 3% by weight of pentafluoroethane and 92% by weight of tetrafluoropropene; - 5% by weight of difluoromethane, 3.1% by weight of pentafluoroethane and 91.9% by weight of tetrafluoropropene;  Attorney Docket No. - 5% by weight of difluoromethane, 3.2% by weight of pentafluoroethane and 91.8% by weight of tetrafluoropropene; - 6% by weight of difluoromethane, 3% by weight of pentafluoroethane and 91% by weight of tetrafluoropropene; and - 6% by weight of difluoromethane, 2.5% by weight of pentafluoroethane and 91.5% by weight of tetrafluoropropene {as detailed in claim 1 rejection above}.  

Regarding claims 6-8, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed claim 1, except the limitations in which the refrigerant has a GWP 
However, the combination of Rached ‘791 in view of  Rached ‘935 disclose the claimed ternary composition refrigerant of (difluromethane, pentafluroethane and 2,3,3,3-tetrafluropropene) such that at the time of the effective filing date a person of ordinary skill in the art would have expected the composition to have the same properties. Compositions with the same ingredients in the same amounts would have been expected to have the same properties. See MPEP 2112.01, II.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rached ‘791 refrigerant in view of Rached ‘935 so as to obtain the refrigerant in which a GWP is less than 150; a lower flammability limit is greater than 285 g/m3; and a flame propagation rate is less than 2 cm/s, in order to provide heat transfer fluids with a higher performance and a relatively lower GWP, and suitable for replacing usual known heat transfer fluids.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rached ‘791 in view of Rached ‘935 to obtain the invention as specified in claims 6-8, respectively.

Regarding claim 9, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 discloses wherein the first and second exchangers are of the air/refrigerant type {see ¶¶ [0022] and [0034]}.
  
Regarding claim 10, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed  in claim 1, Rached ‘791 discloses wherein the refrigerating loop is thermally coupled with a cooling circuit of the engine and/or of the electronic circuit {see ¶¶ [0034-0037]}.  

Regarding claim 11, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 discloses wherein the first heat exchanger is 

  Regarding claim 12, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 discloses wherein the loop can comprise, as a bypass (d3), at least one heat exchanger (d1) in thermal communication with a stream of air, intended to be admitted inside the heat engine of the motor vehicle, or with exhaust gases resulting from the motor vehicle heat engine, and/or with heat resulting from the electric motor and/or from the electronic circuit and from the battery of the electric motor vehicle {see ¶¶ [0034-0037]}.  

Regarding claim 13, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 discloses wherein the refrigerating loop is installed in the vehicles for the recovery of energy from the heat engine and/or from the electric battery {see ¶¶ [0002], [0021] and [0027-0028]}. 
 
Regarding claim 14, Rached ‘791 discloses A device (22) comprising the reversible refrigerating loop as claimed in claim 1 {see ¶¶ [0018], [0028], [0034]}.  

Regarding claim 15, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 1, Rached ‘791 discloses in which the tetrafluoropropene is 2,3,3,3- tetrafluoropropene {see ¶ [0009]}.

Regarding claim 16, the combination of Rached ‘791 and Rached ‘935 disclose and teach the process as claimed in claim 4, Rached ‘791 discloses in which the tetrafluoropropene is 2,3,3,3- tetrafluoropropene {see ¶ [0009]}.



Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110108756 A1 to Tsuchiya; Tatsumi et al.
US 20130055738 A1 to Rached; Wissam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
01/12/2022